ACCEPTED
                                                                                        11-16-00314-CR
                                                                           ELEVENTH COURT OF APPEALS
                                                                                     EASTLAND, TEXAS
                                                                                       7/6/2017 2:43 PM
                                                                                  SHERRY WILLIAMSON
                                                                                                 CLERK

NO. 11-16-00314-CR

ANTHONY JAMES GARCIA,                   §         THE ELEVENTH COURT
                                                                  FILED IN
        Appellant                       §                      11th COURT OF APPEALS
                                                                  EASTLAND, TEXAS
vs.                                     §         OF APPEALS AT 07/06/17 2:43:47 PM
                                        §                        SHERRY WILLIAMSON
THE STATE OF TEXAS,                     §         EASTLAND, TEXAS       Clerk
         Appellee                       §

                  FIRST MOTION FOR EXTENSION OF TIME

                         TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes Now, Anthony James Garcia, Appellant, and files this Motion for

Extension of Time to File Appellant’s Brief under Rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure, and would show:

                                            I.

      The deadline for filing Appellant’s brief is July 5, 2017. Appellant has

received no previous extensions of time to file his brief.

                                            II.

      Appellant hereby requests a sixty-two (62) day extension of time to file his

brief until September 5, 2017. This request is based on the following:

     1. The undersigned, who is a solo practitioner, had to undergo major surgery

        in May and has been recuperating from it. She is attempting to take care of

        matters she has been unable to attend to. These matters include, but are not

        limited to, appellate briefs in Levi Turner vs. The State of Texas, No. 13-


                                            1
        17-00227-CR; and Felix Pina vs. The State of Texas, No. 03-17-00129-

        CR.

    2. The undersigned’s support staff will be on vacation June 26 – July 10,

        2017.

    3. This extension of time is necessary to accord Appellant with effective

        assistance of counsel on appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant a sixty-two (62) day extension of time to file his brief until September

5, 2017.

                                        Respectfully submitted,

                                        /s/ Connie J. Kelley
                                        Connie J. Kelley
                                        Attorney for Appellant
                                        1108 Lavaca, #110-221
                                        Austin, TX 78701
                                        (512)445-4504
                                        (512)478-2318 (fax)
                                        kelleylawoffice@grandecom.net
                                        State Bar No. 11199600

                           CERTIFICATE OF SERVICE

      This is to certify that I sent a true and correct copy of the foregoing to the

Brown County Criminal District Attorney, Michael Murray, at 200 S. Broadway,

Rm. 323, Brownwood, Texas 76801 by regular mail on this 20th of June, 2017.

                                        /s/ Connie J. Kelley
                                        Connie J. Kelley

                                           2
                       CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing document is in 14 point font. The word

count is 212 words, which is in compliance with T.R.A.P. Rule 9.4.


                                      /s/ Connie J. Kelley
                                      Connie J. Kelley




                                         3